Gantt, P. J.
No errors have been assigned in this cause in this court. No brief has been filed on behalf of defendants. We have examined the record to discover if we could what, if any, error was committed by the trial court. No objections to testimony were saved. While it was a case of circumstantial evidence, we cannot say the jury were without evidence to justify their verdict. The defendants were tramps ; they were seen climbing the fence that inclosed the calaboose, that night; soon after it was found broken open, and two prisoners liberated ; the coat of one of the defendants was found near the tool chest of the section men of the Missouri, Kansas & Texas railway, at Clinton; this chest was broken open and a pick stolen from it; this pick was found in the calaboose; no explanation is vouchsafed as to what business the defendants had in the calaboose yard at that hour of night. The question of their guilt was submitted to the jury under instructions as favorable as the law will justify. The jury under these instructions have said they were guilty; we are not justified in setting aside their finding from anything we find in the evidence. We presume that the principal contention of the distinguished counsel who conducted their defense was that the indictment was insufficient. While it is not to be commended as a model, yet we think it sufficiently advised the defendants of “the nature and cause of the accusation” against them.
The gravamen of the charge is the burglarious breaking of the calaboose. The specific objection in the motion to quash was that the indictment did not charge when the goods and wares were deposited and kept in the calaboose. The objection is not tenable; *278it is immaterial when they were placed there or by whom ; the material question was, were the goods, wares and merchandise described in the indictment “then and there,” at the time of the commission of the burglary, kept and deposited in the calaboose, and was it the intention then of defendants to take, steal and carry them away \
It was sufficient for such a charge to state them to be “ the goods and chattels in the said calaboose then being,” and we think this sufficiently appears from the whole text of the indictment. State e. Tyrrell, 98 Mo. 354. The motion to quash was properly overruled.
It follows that the judgment must be affirmed.
All the judges of this division concur.